NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1604-20

IN THE MATTER OF J.R., AN
ALLEGED INCAPACITATED
PERSON
____________________________

                Argued January 5, 2022 – Decided January 14, 2022

                Before Judges Whipple, Geiger, and Susswein.

                On appeal from the Superior Court of New Jersey,
                Chancery Division, Middlesex County, Docket No.
                268286.

                Lisa Steirman Harvey argued the cause for appellant
                S.R. (The Goldstein Law Group, attorneys; Lisa
                Steirman Harvey and Justin LaPiana, of counsel and
                on the briefs).

                Lawrence D. Eichen argued the cause for respondent
                D.R.

PER CURIAM

       In this guardianship action involving the parties' son, J.R. (Jerry), who

has special needs, appellant S.R. (Sam) appeals from Probate Part orders
awarding $26,332 in attorneys' fees and costs to respondent D.R. (Dana) and

entering judgment against appellant in that amount. 1 We affirm.

      To provide necessary context, we summarize the parties' marital history

and pertinent Family Part proceedings.        The parties married in 1992.

Following a complicated pregnancy, Jerry was born in 2000. At age three,

Jerry was diagnosed with pervasive developmental disorder, and shortly

thereafter, autism.   The parties divorced in 2008.    The divorce judgment

incorporated the terms of the parties' Property Settlement Agreement (PSA).

      The PSA provided that the parties would share joint legal custody of

Jerry, with Dana being parent of primary residence. The parties "agree[d] to

consult on all major issues concerning [Jerry] including, but no[t] limited to,

his health, schooling, and religious upbringing" and would "make every effort

to come to mutually agreed upon decisions concerning [Jerry]."

      Following their divorce, the parties engaged in contentious custody and

parenting time motion practice. In April 2010, a Family Part judge ordered a

modification of Sam's motion to modify his parenting time and to restrain

Dana from interfering with Sam's parenting time with Jerry. The judge also


1
   Certain records in this matter are excluded from public access pursuant to
Rules 4:86-1 and 1:38-3(e). Because appellant, respondent, and their son share
the same surname.         We use initials and pseudonyms to protect the
confidentiality of the parties and their son.


                                                                        A-1604-20
                                      2
granted Dana's cross-motion to compel Sam "to cease any harassing telephone

calls and to restrain from verbal abuse . . . ."

      In June 2015, a Family Part judge denied Sam's motion for custody of

Jerry. The judge recognized, however, that Dana was "clearly interfering with

[Sam's] ability to exercise parenting time with [Jerry]" but did not "believe that

it [was] in Jerry's best interests to be moved from [Dana's] home at this time"

because Jerry had been living with [her] since the 2008 divorce and was "in a

self-contained class at school" due to his disability. The judge granted Sam's

request that Dana "cease all efforts to further alienate Jerry from his father,"

and if she failed to do so he would "consider imposing sanctions on her." The

judge awarded attorneys' fees and costs to Sam.

      In July 2017, a Family Part judge denied Sam's motion to immediately

award him physical custody of Jerry and ordered that a plenary hearing be

held. The judge noted Dana's "history of alienation" and the troubled history

between the parties. In addition, the judge granted Sam's request for a best-

interest investigation as to Jerry's custody and parenting time and ordered the

parties to participate in a custody and parenting-time evaluation by William D.

Campagna, Ph.D.       Thereafter, a February 2018 consent order required Dr.

Campagna to include a recommendation as to the guardianship of Jerry. Dr.

Campagna "recommended that [Sam] be appointed Jerry's Legal Guardian



                                                                           A-1604-20
                                          3
going forward" because "he is eminently more likely to be willing to co -parent

with [Dana], share the parenting time with her, and possibly be more

promoting of appropriate independence once Jerry finishes school at age

[twenty-one]."

      In June 2019, the parties agreed to another consent order (the Consent

Order) that neither party would be Jerry's parent of primary residence but that

both would have equal access to Jerry's school records, medical records, and

activity schedules. The order also stated that the parties agreed not to impede

each other's parenting and agreed to work out changes to the parenting

schedule as needed. The order did not mention the issue of guardianship.

      Sam filed this guardianship action in February 2020, seeking sole,

general guardianship of Jerry. Attached to the verified complaint was the

certification and psychological evaluation report of Nicole J. Livingston,

Ph.D., a psychologist, who diagnosed Jerry with mild intellectual disability

and obsessive-compulsive disorder. Dr. Livingston noted that Jerry's full-scale

IQ was fifty-five, his overall adaptive age was nine years and four months, and

he functioned in the mildly intellectually disabled range.      Dr. Livingston

opined that Jerry "lacks the cognitive capacity to make decisions for himself,

manage his affairs, or govern himself, and requires the appointment of a

general guardian to safeguard his best interests in all areas." According to Dr.



                                                                         A-1604-20
                                       4
Livingston, limited guardianship would not be appropriate.        Counsel was

appointed to represent Jerry in the guardianship action.

      In June 2020, Dana moved to dismiss Sam's application for sole

guardianship and requested the court to appoint the parties as co-guardians

with the assistance of a parental coordinator. Sam opposed appointment of co-

guardians. Counsel for Jerry agreed with Dr. Livingston that guardianship was

appropriate and did not oppose Sam serving as Jerry's guardian but took no

position on the issue of co-guardianship.

      In July 2020, the Probate Part judge appointed Elise C. Landry, J.D.,

Ph.D. to interview Jerry to assist the court in deciding the guardianship. Two

months later, Jerry's counsel submitted a certification explaining that during a

meeting in mid-August, Jerry indicated several times that he wanted Dana to

serve as his sole guardian.    During another meeting in late August, Jerry

reiterated that he wanted Dana to serve as his sole guardian. This newly

expressed clear preference represented a distinct change from his prior

position.

      Upon learning of Jerry's change in preference, Sam withdrew his

complaint for sole guardianship during a September 2020 hearing. Dana's

counsel informed the court he was "seeking reimbursement of all counsel fees

because [Dana] has been dragged into this litigation and here you have a



                                                                         A-1604-20
                                       5
simple interview with Jerry that says what his preference is." Dana's counsel

noted that Dana was unemployed and this "wasted litigation . . . cost her a

tremendous amount of money [that] she does not have."

      Sam's counsel noted that no one disputed that Jerry needed a guardian to

be appointed and Sam went forward with the action because Dana sat back and

did nothing about it. Counsel contended that Dana's certification "was filled

with lies" as were her prior allegations of sexual abuse she made against Sam.

Counsel argued that if anyone is awarded counsel fees, it should be Sam.

Counsel then indicated that each party should be responsible for their own

counsel fees.

      The Probate Part judge indicated that he did not "really want to argue the

history of the case." He also acknowledged that he did not "really know that

much about this particular case, but from [his] experience, as difficult as this

case has been between the parties, [he] still [thought] that it would be better to

have co-guardianships . . . with a parental coordinator." The judge instructed

both parties to submit certifications regarding the counsel fee issue. Both

parties' counsel did so.

      Dana's counsel's certification stated that his billable rate was $350 per

hour. Counsel stated he was admitted to practice in 1991 and had focused on

litigation his entire career. Dana's legal fees totaled $25,265 (72.2 hours at



                                                                           A-1604-20
                                        6
$350 per hour) and $192 in costs, of which, Dana had paid $18,703.10, leaving

an outstanding balance of $7,568.90. Counsel estimated that an additional 2.5

hours would be expended.

      Counsel certified that the services rendered, including submissions to the

court and preparing for and attending multiple telephonic court appearances,

were necessary due to the disagreement of the parents and Sam's violation of

the Consent Order and PSA. He further certified that "[t]he fee charged is

customarily charged in this locality for similar legal services performed by

attorneys with similar qualifications."    Attached to his certification were

itemized billing statements, setting forth the services rendered, date performed,

amount of time expended in tenths of an hour, and the costs incurred.

      Sam's counsel submitted a letter brief opposing the fee request. Counsel

contended that Sam's complaint was filed in good faith and in light of the

contentious matrimonial proceedings and unreasonable positions adopted by

Dana previously. She also discussed Dana's employment potential and the fact

that SSDI benefits would help support Jerry.       Sam submitted an opposing

certification. Among other things, it noted that Dana had a bachelor's degree

in elementary education and was a certified paralegal. It further noted that his

legal fees for the guardianship action totaled $9,980.50. Sam did not contend

the hourly rate charged by Dana's counsel was unreasonable. Nor did the



                                                                          A-1604-20
                                       7
opposing papers object to any specific services performed as unnecessary or to

any specific time entries for those services.

      The judge granted Dana sole guardianship of Jerry and awarded her

$26,332 in counsel fees.     A January 12, 2021 order embodied the court's

decision. A February 4, 2021 order entered judgment against Sam for $26,332.

This appeal followed.

      Sam raises the following points for our consideration:

            POINT I

            THE [PROBATE PART] ERRED IN AWARDING
            COUNSEL FEES AND ENTERING JUDGMENT
            AGAINST [SAM] BASED ON A FINDING OF BAD
            FAITH SINCE [SAM] ACTED IN GOOD FAITH IN
            FILING FOR GUARDIANSHIP AND ACTED IN
            GOOD      FAITH     THROUGHOUT      THE
            PROCEEDINGS.

                   a. [Sam's] Application For Guardianship Was
                   Made in Good Faith and Was Not In Violation
                   of the Parties' Consent Order or the Parties'
                   [PSA] that Granted Them Joint Custody.

                   b. [Sam's] Objection to [Dana] and He Sharing
                   Co-Guardianship of Their Son Was Made in
                   Good Faith Based on [Sam's] Historical Parental
                   Alienation and Interference with His Parenting
                   Time.

                   c. [Sam's] Acquiescence To [Dana] Having
                   Sole Guardianship After It Was Determined that
                   Their Son Voiced An Opinion That He Preferred
                   For [Dana] to Have Sole Guardianship Was
                   Made in Good Faith.

                                                                       A-1604-20
                                        8
            POINT II

            THE [PROBATE PART] ERRED IN AWARDING
            COUNSEL FEES AND ENTERING JUDGMENT
            AGAINST [SAM] IN THE ABSENCE OF AN
            APPROPRIATE    EXAMINATION    OF   EACH
            PARTY'S ABILITY TO PAY COUNSEL FEES.

            POINT III

            THE [PROBATE PART] ERRED IN AWARDING
            COUNSEL FEES AND ENTERING JUDGMENT
            AGAINST [SAM] SINCE [DANA'S] LEGAL FEES
            WERE NOT REASONABLE.

      New Jersey follows the so-called American rule as to attorneys' fees. In

re Est. of Folcher, 224 N.J. 496, 506-07 (2016). Litigants are responsible for

their own counsel fees absent a statutory, court rule, contractual, or court

sanctioned basis for the award of fees to a prevailing party. Ibid. (citing R.

4:42-9(a)); see also In re DiNoia, 464 N.J. Super. 562, 567-68 (App. Div.

2019) (same), certif. denied, 241 N.J. 218 (2020). One such exception is in

guardianship actions. "In a guardianship action, the court may allow a fee in

accordance with [Rule] 4:86-4(e) to the attorney for the party seeking

guardianship. . . ." R. 4:42-9(a)(3). In turn, Rule 4:86-4(e) provides that

"compensation of the attorney for the party seeking guardianship . . . may be

fixed by the court to be paid out of the estate of the alleged incapacitated

person or in such other manner as the court shall direct."



                                                                       A-1604-20
                                        9
      Because Dana responded to Sam's complaint for sole guardianship by

opposing Sam's application for sole-guardianship and by seeking co-

guardianship, Dana's counsel qualifies as an "attorney for the party seeking

guardianship" under Rule 4:86-4. Thus, an award of counsel fees to Dana was

authorized by court rule. DiNoia, 464 N.J. Super. at 567-68. Nevertheless,

counsel fees are bounded by the RPC 1.5(a), which requires that the fee award

is reasonable. Furst v. Einstein Moomjy, Inc., 182 N.J. 1, 21-23 (2004). RPC

1.5(a) sets forth the following factors for determining whether a counsel fee

award is reasonable:

            (1) the time and labor required, the novelty and
            difficulty of the questions involved, and the skill
            requisite to perform the legal service properly;

            (2) the likelihood, if apparent to the client, that the
            acceptance of the particular employment will preclude
            other employment by the lawyer;

            (3) the fee customarily charged in the locality for
            similar legal services;

            (4) the amount involved and the results obtained;

            (5) the time limitations imposed by the client or by the
            circumstances;

            (6) the nature and length of the professional
            relationship with the client;

            (7) the experience, reputation, and ability of the
            lawyer or lawyers performing the services;



                                                                       A-1604-20
                                      10
            (8) whether the fee is fixed or contingent.

      In analyzing the counsel fee issue, the Probate Part judge relied heavily

on Williams v. Williams, 59 N.J. 229 (1971), but recognized it was a

matrimonial counsel fee decision. In Williams, the Court considered each

party's ability to pay and their good or bad faith. 59 N.J. at 233-34. The judge

applied Williams and engaged in the following reasoning:

                   In this case, [the parties] had been involved in
            litigation in [the] Family [Part], which was resolved in
            June 2019 by Consent Order and [PSA]. The Consent
            Order and PSA provide for equal co-parenting time[]
            and required the parties to consult on all major issues
            concerning [Jerry]. Notwithstanding the provisions of
            the Consent Order and PSA, [Sam] filed a motion for
            sole guardianship without consultation with [Dana].
            By motion in June 2020, [Dana] moved to have both
            parents appointed as co-guardians. Ultimately, by
            order dated December 2, 2020, the court awarded sole
            guardianship over the person of [Jerry] to [Dana].
            This was a result of the father withdrawing his motion
            for sole guardianship.

                  [Dana's counsel], during this litigation, wrote
            and filed a responsive pleading, a motion for co-
            guardianship, certifications, letter briefs, oppositions,
            and various correspondence; prepared for and attended
            oral arguments and conferences via telephone; and
            counseled his client. The work, which resulted in
            [Dana] being awarded sole guardianship, required 72.2
            hours of legal time, itemized in billing statements
            provided to the court. [Dana's counsel] certifies the
            matter did not preclude him from taking other cases,
            that the client did not impose time limitations, that
            there had been no prior professional relationship
            between [Dana's counsel] and [Dana], and that the

                                                                         A-1604-20
                                       11
            parties agreed legal fees would be calculated at an
            hourly rate. [Dana's counsel] has been practicing law
            since 1991, and charged $350 per hour for his
            services. Based on [counsel's] certification, the court's
            own review of the legal findings, and the complicated
            nature of this case, the court finds [Dana's counsel's]
            fee is "reasonable" under R.P.C. 1.5(a).

            Moreover, the Williams factors favor awarding
            attorneys' fees to [Dana]. In response to [Sam's]
            application for sole guardianship, and despite any
            frustration she may have felt dealing with additional
            litigation after having worked out the Consent Order
            and PSA less than a year prior, [Dana] demonstrated
            her good faith by filing a motion seeking co-
            guardianship. Moreover, the parties have different
            abilities to pay. [Sam] is an aeronautical engineer, in
            which capacity he has been employed for a quarter
            century. He earns a six-figure salary. [Dana], by
            contrast, is currently unemployed, had formerly
            worked as a substitute teacher, and has taken on
            substantial credit card debt to pay her legal fees.
            Thus, the Williams factors favor awarding [Dana]
            attorney['s] fees. See [Williams, 59 N.J. at 233-34].2

Based on these findings, the judge awarded Dana counsel fees of $26,332,

which actually consisted of $25,265 in fees already incurred, $192 in costs,

and $875 of additional anticipated services (2.5 hours billed at $350 per hour).

      Sam makes three overarching arguments: (1) the court erred because

Dana's legal fees were unreasonable; (2) the court erred in finding bad faith;

and (3) the court erred considering each party's ability to pay counsel fees.

2
  The judge's oral opinion, which his written opinion memorializes, contains
nearly identical language.


                                                                           A-1604-20
                                       12
      In cases where, as here, counsel fees are permitted, "a reviewing court

will disturb a trial court's award of counsel fees 'only on the rarest of

occasions, and then only because of a clear abuse of discretion.'"         Litton

Indus., Inc. v. IMO Indus., Inc., 200 N.J. 372, 386 (2009) (quoting Packard-

Bamberger & Co. v. Collier, 167 N.J. 427, 444 (2001)).

      When counsel fees are expressly authorized, the Probate Part "calculates

the award of counsel fees by determining the 'lodestar,' i.e.[,] a reasonable

hourly charge multiplied by the number of hours expended." In re Probate of

Will & Codicil of Macool, 416 N.J. Super. 298, 312-13 (App. Div. 2010)

(applying these principles where, as here, counsel fees were authorized under

Rule 4:42-9(a)(3)). In doing so, the Probate Part "should compare the hourly

rate of the attorney to the rates charged for similar services of attorneys in the

community with 'comparable skill, experience, and reputation'" and should

"determine reasonable hourly billing rates that are 'fair, realistic, and

accurate.'" Id. at 313-14 (quoting Rendine v. Pantzer, 141 N.J. 292, 334-35

(1995)).

      If the Probate Part sharply deviates from this standard, such as by

"impos[ing] [its] own policy considerations to arbitrarily reduce a litigant's

otherwise legally justifiable application," then such would constitute an abuse

of discretion.   Macool, 416 N.J. Super. at 314 (holding that an arbitrary



                                                                           A-1604-20
                                       13
reduction of a counsel fee award based on a personal view that fee-shifting

should be discouraged was inappropriate when calculating the lodestar).

      Sam argues that the award of counsel fees was unreasonable because the

judge failed to adequately examine the billing records of Dana's counsel before

directing that all of her counsel fees be paid by Sam.        In support of his

argument, counsel relied on Yueh v. Yueh, 329 N.J. Super. 447, 461-62 (App.

Div. 2000), for the proposition that the trial court must "examine and perform

a thorough analysis of the reasonableness of the fee request before issuing an

award."

      Sam further contends that by filing the verified complaint, he had done

most of the work in this litigation.        Moreover, he asserts that by later

withdrawing the verified complaint, he was the one who had enabled defendant

to obtain guardianship—thus, defendant's favorable outcome was not the

product of her counsel's work. This, according to Sam, rendered inexplicable

Dana's counsel charging almost three times the amount of fees charged by his

counsel.

      Applying our deferential standard of review of counsel fee awards, we

discern no clear abuse of discretion. Dana's counsel provided the relevant

information regarding his hourly billing rate, his qualifications and expertise ,

the expenditures he had incurred while representing defendant, and the hours



                                                                          A-1604-20
                                       14
he had worked on defendant's case. The judge found both the hourly rate and

time expended reasonable given the complexity of the matter. He noted that

counsel had been practicing law since 1991. Sam did not object to the hourly

rate charged. This case is not among the "rarest of occasions" that would

warrant reversal of the counsel-fee award, especially given the analysis that

the Probate Part conducted. See Litton, 200 N.J. at 386. Nor do we view the

consideration of the parties' respective ability to pay counsel fees as legal

error.

         We next address the issues of bad faith and consideration of ability to

pay. Sam argues that a finding of bad faith against a party requires that party

to have intentionally misrepresented facts and law because of a malicious

motivation.     Sam argues he acted with no such malice. He contends that

unilaterally filing the guardianship action did not violate the PSA, which

requires the parties to "make every effort to come to mutually agreed upon

decisions concerning [Jerry]," because the parties were unable to agree on

what was best for Jerry.

         Sam claims the judge erred in finding bad faith by failing to consider the

nature of the parties' post-divorce Family Part proceedings and other pertinent

facts that justified his unilateral filing of the guardianship action, including:

(1) Dr. Campagna's recommendation that Sam be Jerry's guardian because



                                                                            A-1604-20
                                         15
Dana had continuously disrupted co-parenting efforts; (2) the Family Part

determination that Dana had interfered with Sam's parenting time, including

making false sexual abuse allegations; (3) Sam's agreement to the Consent

Order, signifying his attempt to continue working with Dana to co-parent

according to Jerry's best interests, despite Dana's repeated interference; and (4)

Sam's prompt withdrawal of his application upon learning of Jerry's newly

expressed preference that Dana be his sole guardian,.

      In response, Dana argues that Sam acted in bad faith by unilaterally

filing the guardianship action in violation of the PSA and Consent Order,

which did not permit such unilateral filings. Dana views the filing of the

complaint as part of Sam's "regular routine of commencing litigation" due to

his animosity towards her, which justified the finding of bad faith under

Williams.

      Regarding ability to pay, Sam argues that the Probate Part erroneously

failed to examine Dana's earning potential and her assets. Citing numerous

matrimonial cases, Sam contends that the Probate Part should have looked

more closely at Dana's earning potential before awarding counsel fees. Yet in

his reply brief, Sam contends that the Probate Part's emphasis on the parties'

ability to pay was misguided because "[t]his is not a matrimonial case and,

while not necessarily totally irrelevant, the parties' respective ability to pay is



                                                                            A-1604-20
                                        16
at most a minor consideration in the guardianship context."         Sam further

contends that the Probate Part is not bound by the Family Part Consent Order.

      In Williams, the Court focused on two factors in its review of a counsel

fee award in a matrimonial action under Rule 4:42-9(a)(1), stating that "[i]n

deciding whether a wife is entitled to counsel fees and costs, our courts focus

on several factors, including the wife's need, the husband's financial ability to

pay and the wife's good faith in instituting or defending the action." 59 N.J. at

233. Both parties cited Williams on appeal. Here, of course, we are reviewing

a counsel fee award in a probate action. We find no published opinions citing

Williams in a probate action. While bad faith and the ability to pay are not

elements or factors necessary for awarding probate-counsel fees under Rule

4:42-9(a)(3), the substance of the parties' arguments on these two issues could,

to some extent, inform the reasonableness of the counsel fee award, a

requirement under RPC 1.5(a) and incorporated by Rule 4:42-9(b).

      Sam's bad faith argument relies largely on the history of the parties'

proceedings in the Family Part. He essentially contends that Dana's wrongful

conduct in those proceedings allowed him to sidestep the PSA and Consent

Order.   Notably, however, the Consent Order, which signified plaintiff's

agreement to continue working with defendant in accordance with Jerry's best

interests, was entered after these disputes in the Family Part had occurred.



                                                                          A-1604-20
                                       17
More relevant here was Sam's decision to file the guardianship action without

complying with the PSA and Consent Order, despite the obvious impact that

awarding him sole guardianship of Jerry would have on the custody and

parenting time aspects of the PSA and Consent Order. The court did not abuse

its discretion by considering that conduct.

      As we have noted, Sam's ability-to-pay argument, which relies heavily

on matrimonial cases and asserts that the Probate Part should have more

closely examined Dana's assets and earning potential, is undercut by his own

acknowledgement that "[t]his is not a matrimonial case" and "while not

necessarily totally irrelevant, the parties' respective ability to pay is at most a

minor consideration in the guardianship context."

      After Jerry expressed his clear preference for Dana to be appointed as

his sole guardian, Sam withdrew his guardianship application and Dana

prevailed on her application to be appointed as Jerry's general guardian. Rule

4:86-4(e) "makes clear that the attorney for a party seeking appointment of a

guardian for an alleged [incapacitated person] is entitled to an attorney 's fee

award." Pressler & Verniero, Current N.J. Court Rules, cmt. on R. 4:86-4(e);

cmt. 2.3 on R. 4:42-9(a) (2022). The court's finding that the attorneys' fees

sought by Dana's counsel were reasonable is supported by the record. Notably,

Sam did not object to the hourly rate charged by Dana's counsel. Nor did he



                                                                            A-1604-20
                                        18
claim that any specific services performed were unnecessary or that the time

expended for any specific work performed was overstated.

      In sum, our careful review of the record convinces us that the fee award

was not unreasonable, contrary to applicable legal principles, or a clear abuse

of discretion. Accordingly, we discern no basis to disturb the fee award.

      Affirmed.

                             I hereby certify that the foregoing
                             is a true copy of the original on
                             file in m y office.   _\   ~~

                                  CLERK OF THE AP~TE DIVISION




                                                                            A-1604-20
                                               19